Title: From George Washington to Colonel Thomas Seymour, 8 July 1776
From: Washington, George
To: Seymour, Thomas



Sir.
Head Quarters New York July 8th 1776

By a letter from his Honor Govr Trumbull received on the 5th Inst. I was informed he had ordered three Regiments of Horse on to this place (under your Command) with all possible dispatch, and was desired in case they were not wanted to inform Colo. Sillaman thereof, accordingly I wrote Colo. Sillaman acquainting him, it was my desire the Men might come on provided they could leave or send back their Horse, which letter did not go forward so soon as I intended, Majr Starr this morning waited on informing me of his arrival with 50 of the Troop, & that the rest were on their March—I have ordered him to find some pasture for his horse this day, and immediately ride forward and acquaint You, that there is not more forage on hand or to be had than is absolutely necessary for the use of our Working and Artillery Horses. and that it is my desire your Men may be halted some way in the Rear of this place, & their Horses sent back, otherways the Men can only be a Moth & check to the

service, as they cannot act as Horse Men in case of Action, or if they could forage would not be found to support them, I think it absolutely necessary the Men should be hear ’till the New Levies all arrive, but for the above reasons shall be necessitated to order their return unless they can be perswaded to come on without their Horse, I would not be supposed by this to discourage the troop⟨s⟩ of Horse from being in constant readiness in the different States, as I am fully perswaded they will be much more usefull than the Militia to throw in Succours to a place on an Emergency, I am pleased to see with what chearfullness and alacrity the troops from your Province step forward to the assistance of their Countrymen when ever call’d, & doubt not it will continue.
Majr Starr will be able to inform You fully from what I have mentioned to him the absolute necessity for the Men, & the utter impossibility of keeping the Horse, Baggage Waggons may be hired to bring on Baggage &c. for your Men, from any place they leave their Horse. I am sir Your Most Obed. Hume Servt

Go: Washington

